PER CURIAM.
Robert Dabler appeals a judgment and sentence imposed upon him following rendition of an order revoking his probation order.
Dabler's attorney filed an Anders brief.1 Although notified of his right to file an additional brief, Dabler chose not to do so. After an independent examination of the record and the law, we find no merit to this appeal.
However, as pointed out by Dabler’s attorney in the Anders brief, Dabler may not have been awarded the proper amount of credit for time served. The sentence order indicates that he is to receive 12 days of credit. However, he spent 10 days in jail from the date of his arrest for violating the probation order until the date the probation order was revoked, and, based upon a comment by the trial court at the probation revocation hearing, it appears that he served 4 days in jail before being placed on probation. Thus, he may be entitled to 14 days of credit.
Accordingly, we affirm the judgment, but remand to the trial court with directions to ascertain whether Dabler has been awarded the proper amount of credit *337for time served. If he has been awarded the right amount of credit, the sentence is affirmed. If he has not been, the sentence must be corrected to reflect the proper amount of credit, and, as corrected, affirmed.
HOBSON, A.C.J., and RYDER and CAMPBELL, JJ., concur.

. Anders v. California, 386 U.S. 738, 87 S.Ct. 1396, 18 L.Ed.2d 493 (1967).